Exhibit 10.5

STRATEGIC ALLIANCE AGREEMENT
 
This STRATEGIC ALLIANCE AGREEMENT (the “Agreement”) is made effective this 21st
day of March, 2008 (the “Effective Date”), by and between TAG II, INC., a
Delaware corporation, by and on behalf of itself and its subsidiaries
(collectively, “TAG”) and AMERICAN LEISURE GROUP LIMITED, a British Virgin
Islands corporation, by and on behalf of itself, and, whether currently in
existence now or hereafter, its affiliates, and
subsidiaries  (collectively,  “ALG”).
 
RECITALS
 
A. TAG currently manages numerous leisure and franchise travel operations
throughout the United States under a variety of brands, organized into two
companies:  (i) TraveLeaders, LLC operating under the TraveLeaders brand; and
(ii) The Travel Franchise Group, Inc., comprised of franchised brands including
Carlson Wagonlit Travel Associates and Results! Travel®.  TAG has approximately
1,700 franchised travel agency locations in the United States and Canada and has
combined travel bookings in excess of five billion dollars.  For purposes of
this Agreement, the term “TAG Products” means consumer travel products and
services offered or sold by TAG and its Affiliated Companies under the
above-described brands (and any successors or additions to such brands).
 
B. ALG is a holding company formed to own United States-based resort companies
and operations and to become a fully integrated developer and operator of
premium destination resorts combining travel services, travel destination/resort
development, vacation club and resort management activities.  Such activities
include, but are not limited to the promotion and sale of whole or fractional
vacation ownership and the provision of short term accommodations.  For purposes
of this Agreement, the term “ALG Resorts” refers to any resort properties
directly or indirectly managed or owned, whether in whole or in part, by ALG and
its Affiliated Companies.
 
C. TAG and ALG desire to hereby enter into a strategic alliance under which they
will work together in various respects to accomplish mutually beneficial
business objectives, as more particularly set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
 RECITALS INCORPORATED.  The Recitals contained herein are true and accurate and
incorporated herein.  The parties are entering into this Agreement relying upon
the truth of the Recitals contained herein.
 
 MUTUAL MOST-FAVORED NATION PRICING.
 
 During the term of this Agreement, TAG will offer all TAG Products to ALG and
will offer and sell the TAG Products to ALG for resale to ALG customers at
prices and pricing structures no less favorable to ALG than the prices and
pricing structures offered to any other customer of TAG, including any
distributor, agency, preferred partner, or other strategic alliance partner of
TAG.  The obligation this Section 2.1 shall be subject to any restrictions on
discounting or similar pricing concessions imposed upon TAG under its senior
credit facilities at any time during the term of this Agreement.  The parties
acknowledge and agree that TAG will not be required to breach strategic alliance
agreements similar hereto between it and third-parties which exist on the
Effective Date in order to comply with this Section 2.1.  Notwithstanding the
foregoing, if TAG’s senior lender has pursuant to a subordination agreement
between such senior lender and American Leisure Equities Corporation (“ALEC”)
blocked payments on that certain Promissory Note, dated the date hereof, of TL
Acquisition Group, LLC (“TLAG”) in favor of ALEC, then during the continuance of
such blockage TAG will permit ALG to purchase such products at (i) cost, if such
pricing is then permitted under the terms of TAG’s senior credit facility; or
(ii) if  cost-pricing is not so permitted, then the lowest price permitted under
TAG’s senior credit facility.
 
 During the term of this Agreement, ALG will offer and sell rooms at ALG Resorts
to TAG customers at room rates no less favorable than the room rates offered by
ALG to customers purchasing through any other travel agency (including web-based
travel agencies), based on the pricing in place at the time the room rates are
made available.
 
 In the case of both of Sections 2.1 and 2.2 above, “TAG” shall refer to all of
TAG and its Affiliated Companies, and “ALG” shall refer to all of ALG and its
Affiliated Companies.
 

--------------------------------------------------------------------------------


 ADDITIONAL COOPERATION.  In addition to the obligations set forth in Sections
2.1 through 2.3, TAG and ALG will, and will cause their respective Affiliated
Companies, to use commercially reasonable efforts to work together to identify
and develop co-marketing and joint marketing programs, mutual distribution
opportunities, promotional and advertising campaigns, information-sharing, and
other mutually beneficial programs and mechanisms, all with the purpose of
furthering the respective business objectives of the parties.
 
 CONFIDENTIALITY.
 
 Confidential Information Defined. “Confidential Information” includes all
information relating to TAG’s or ALG’s products, services, or business affairs
that is of a confidential, proprietary, or non-public nature, whether
communicated orally or in writing, and whether in tangible or intangible form,
including, without limitation, financial data, costs, margins, mailing or other
marketing lists, customer lists, advertising, promotion, product or program
concepts, plans or proposals, or any other information that is of a
confidential, proprietary, or non-public nature.  Confidential Information
includes the specific terms of this Agreement and the fact that Confidential
Information may have been disclosed by either party (a “Disclosing
Party”). Confidential Information does not include information that was: (a)
already known by the party receiving Confidential Information (a “Receiving
Party”); (b) in the public domain or later entered the public domain through no
wrongful act or omission by the Receiving Party; (c) disclosed to the Receiving
Party by a third party having no obligation of confidentiality; (d) developed
independently by the Receiving Party without reference to any Confidential
Information; (e) ascertainable from a visual inspection of the Disclosing
Party’s public premises, products, services, or advertising or promotional
material; (or) the existence of this Agreement and the nature of the
relationship between the parties hereto, it being the express intention of the
parties that ALG will market its products and services by identifying its
relationship and preferred status with TAG.
 
 Obligations.  The Receiving Party must: (a) keep the Disclosing Party’s
Confidential Information in strict confidence; (b) not, without the prior
written consent of the Disclosing Party, use, discuss, or disclose or permit the
use, discussion, or disclosure of Confidential Information other than use by,
discussion with, or disclosure to the Receiving Party’s directors, officers,
employees, affiliates, or representatives as necessary in performing its
obligations under this Agreement; (c) be responsible for the compliance with
this Agreement by its directors, officers, employees and representatives; (d)
not, without the prior written consent of the Disclosing Party, contact any
person or entity to confirm any Confidential Information; (e) not, without the
prior written consent of the Disclosing Party, copy any Confidential Information
except as necessary in performing its obligations under this Agreement; and (f)
immediately notify the Disclosing Party in writing of any impermissible
disclosure or use of Confidential Information under this Agreement.  This
Section 4.2 shall not apply to disclosures made by the Receiving Party which are
required by law; provided, however, the Receiving Party will promptly notify the
Disclosing Party of any such legally required disclosures made.
 
 Survival.  This Section 4 shall survive the expiration or termination of this
Agreement for any reason.
 
 MARKS.
 
 TAG Marks.  Nothing in this Agreement shall be construed as a license to use
any of TAG’s marks, including but not limited to: “B4 Travel Group, Inc.”, “The
Travel Franchise Group, Inc.”, “Connexions Loyalty Travel Solutions LLC,”,
“Carlson Wagonlit Travel”, “Cruise Holidays”,  “Results Travel”, “SeaMaster
Cruises”, or “emPower Travel” trade names, trademarks, service marks, or logos
(collectively, the “TAG Marks”) for any purpose other than co-operative
marketing efforts which must first be approved in writing by TAG.  Upon
expiration or termination of this Agreement, ALG must discontinue all use of the
TAG Marks.
 
 ALG Marks.  Nothing in this Agreement shall be construed as a license to use
any of ALG’s trade names, trademarks, service marks or logos (collectively, the
“ALG Marks”) for any purpose other than co-operative marketing efforts which
must first be approved in writing by ALG.  Upon expiration or termination of
this Agreement, TAG must discontinue all use of the ALG Marks.
 

--------------------------------------------------------------------------------


 INDEMNIFICATION.
 
 By TAG.  TAG shall indemnify, hold harmless and defend ALG and each of its
officers, directors, employees and agents from and against any and all damages,
losses, claims or expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) relating to claims arising out of the material breach of any term of
this Agreement by TAG (including, without limitation, the failure to comply with
applicable federal, state, and local laws); provided, however, that such
indemnification obligation shall not apply to the extent that any acts or
omissions by ALG contributed to such Losses.
 
 By ALG.  ALG shall indemnify, hold harmless and defend TAG and each of its
officers, directors, employees and agents from and against any and all Losses
relating to claims arising out of the material breach of any term of this
Agreement by ALG (including, without limitation, the failure to comply with
applicable federal, state, and local laws); provided, however, that such
indemnification obligation shall not apply to the extent that any acts or
omissions by TAG contributed to such Losses.
 
 In no event shall either party be liable to the other party for special
punitive, consequential or incidental damages, including lost profits, even if
advised of the possibility of such damages.
 
 TERMINATION AND RENEWAL.
 
 Term.  The initial term of this Agreement shall commence on the Effective Date
and shall continue until the fifth (5th) anniversary of the Effective Date,
which term will be automatically extended for three (3) additional extension
terms of five (5) years each unless the parties by mutual written agreement
determine not to extend the term.  Notwithstanding the foregoing, either party
may effect an earlier termination of this Agreement (a) pursuant to Section 7.2
below.
 
 Termination.  In the event of any material breach of this Agreement by a party,
the other party may (reserving cumulatively all other remedies and rights under
this agreement and in law and in equity), terminate this Agreement by giving
thirty (30) days prior written notice thereof to the other, any such
cancellation to be without prejudice to the rights of any party; provided,
however, that the Agreement will not terminate at the end of said thirty (30)
day notice-period if the party in breach has remedied the breach or taken
substantial steps to remedy the breach within the aforementioned thirty (30) day
notice period.  Notwithstanding the termination, for a period of ninety (90)
days following termination, the parties must honor specific identifiable
obligations which were incurred pursuant to Section 2 above that were incurred
prior to notice of termination.  In addition to the foregoing, (i) upon no less
than 180 days’ prior written notice, either party (a “Terminating Party”) may
terminate this Agreement upon a Sale Transaction (as defined below) by the
Terminating Party so long as the Terminating Party makes the buyer in the Sale
Transaction aware of this Agreement and exercises good faith efforts to give the
buyer an opportunity to continue or assume this Agreement (provided that during
the period following the closing of the Sale Transaction and through the
termination of this Agreement, the obligations hereunder shall only apply to the
business conducted by the Terminating Party and not to any other business
conducted by the buyer in the Sale Transaction), and (ii) TAG may terminate this
Agreement in the event of any breach by ALEC or American Leisure Holdings, Inc.
(“ALH”) of any material covenant in that certain Asset Purchase Agreement of
even date herewith among ALEC, TLAG, and ALH (the “Purchase Agreement”), or any
other agreement entered into by ALEC or ALH pursuant to the Purchase Agreement,
by giving thirty (30) days prior written notice of such breach to ALG; provided,
however, that the Agreement will not terminate at the end of said thirty (30)
day notice-period if ALEC and/or ALH (as the case may be) has remedied the
breach within the aforementioned thirty (30) day notice period.  The term “Sale
Transaction” means (a) a reorganization, merger or consolidation of a
Terminating Party with any other person or entity, other than one in which the
beneficial holders of the Terminating Party’s voting securities (or their
Affiliates) immediately prior the reorganization, merger, or consolidation hold
more than 50% of the combined voting power of the voting securities of the
Terminating Party (or the surviving or resulting entity in the transaction)
outstanding immediately after such merger or consolidation, or (b) the sale of
all or substantially all of Terminating Party’s assets and business to a person
or entity other than an Affiliate of the Terminating Party
 
 GENERAL.
 
 Right to Audit.  TAG agrees that, upon reasonable request by ALG, not more
often than annually, TAG will provide ALG with its standard pricing schedule.
 
 Merger.  This Agreement contains the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all earlier and
contemporaneous agreements, writings, statements, and understandings between the
parties with respect to the subject matter.
 
 Assignment; Modification; Successors.  This Agreement may not be assigned by
any party without the prior written consent of all parties.  Subject to the
preceding sentence, this Agreement shall be binding upon and inure to the
benefit of any successors and assigns. This Agreement may not be modified by any
party except by a written agreement signed by all parties.
 
 Severability.  If any provision of this Agreement is deemed void or
unenforceable by any court of competent jurisdiction, that provision shall be
stricken from this Agreement without affecting the remaining provisions.
 

--------------------------------------------------------------------------------


 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  Delivery of a counterpart hereof via
facsimile or electronic mail transmission shall be as effective as delivery of a
manually executed counterpart hereof.
 
 Headings.  The headings in this Agreement are for convenience of reference only
and do not alter or affect any provision of this Agreement.
 
 No Waiver.  The rights and remedies of the parties to this Agreement are
cumulative. No failure or delay by any party in exercising any right, power, or
privilege under this Agreement shall operate as a waiver of or shall preclude
that party’s right to exercise that right, power, or privilege.
 
 Expenses; Attorneys’ Fees.  If any legal action or other proceeding is brought
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or a misrepresentation in connection with this Agreement, the
successful or prevailing party shall be entitled to recovery of reasonable
attorneys’ fees and other costs incurred in such action or proceeding, in
addition to any other relief to which that party may be entitled.
 
 Notices.  All notices, requests, consents, or other communications provided for
in or to be given under this Agreement shall be in writing, may be delivered in
person, by facsimile transmission (fax), by overnight air courier or by mail,
and shall be deemed to have been duly given and to have become effective
(i) upon receipt if delivered in person or by fax, (ii) one day after having
been delivered to an overnight air courier, or (iii) three days after having
been deposited in the mails as certified or registered matter, all fees prepaid,
directed to the parties or their assignees at the addresses noted below:
 
            If to TAG:
TL Acquisition Group LLC
  6442 City West Parkway   Minneapolis, MN 55344   ATTN:  Chief Financial
Officer and   ATTN:  General Counsel  
Facsimile Number: (763) 212-1993
   
            With a copy to:
Alexander P. Fraser, Esq.
 
Michael H. Altman, Esq.
 
Michael Best & Friedrich LLP
 
100 East Wisconsin Avenue
 
Milwaukee, WI  53202-4108
 
Facsimile Number: (414) 277-0656
   
            If to ALG:
American Leisure Holdings, Inc.
 
2460 Sand Lake Road
 
Orlando, FL  32809
 
Attention: Matt Hagler
 
Facsimile Number: (407) 251-8455
   
            With a copy to:
Curt Creely, Esquire
  Foley & Lardner LLP   100 North Tampa Street   Suite 2700   Tampa, FL
33602-5810   Phone: 813-229-2300   Fax: 813-221-4210

 

--------------------------------------------------------------------------------


 Governing Law.  This Agreement, and all claims under this Agreement shall be
governed by and construed under the laws of the State of Florida without regard
to principles of conflicts of laws calling for the application of laws of
another state.
 
 Relationship.  Each party is an independent contractor, and the employees,
representatives or agents of each party shall not be deemed employees,
representatives or agents of the other party for any purpose.  Neither party
shall have authority to make commitments, enter into contracts on behalf of, or
otherwise obligate the other party in any manner.  The parties acknowledge that
this Agreement does not constitute a joint venture or partnership between the
parties.
 
 Expenses.  Except as otherwise provided herein, each party shall be responsible
for its own costs incurred in relation to this Agreement.
 
 Definition of “Affiliated Company”.  For purposes of this Agreement,
“Affiliated Company” means, with respect to any specified person or entity, any
corporation or other business entity that controls, is controlled by, or is
under common control with the person or entity so specified.
 
[signatures on following page]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the Effective
Date.
 
TAG II, INC.
 
 
By:  /s/ Nicholas C. Bluhm,
Sr.                                                              
Type:  Nicholas C. Bluhm, Sr.  
Its:  Secretary and
Tresurer                                                             
 
AMERICAN LEISURE GROUP LIMITED
 
 
By:  /s/ Malcolm J.
Wright                                                             
Type:  Malcolm J. Wright
Its:  Chief
Executive                                                               




 
 

--------------------------------------------------------------------------------

 
